199 Md. 694 (1952)
87 A.2d 527
LAND
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 22, October Term, 1951.]
Court of Appeals of Maryland.
Decided April 2, 1952.
Before MARBURY, C.J., and DELAPLAINE, COLLINS, HENDERSON and MARKELL, JJ.
MARBURY, C.J., delivered the opinion of the Court.
This is an application for leave to appeal from the refusal of the writ of habeas corpus. Applicant was tried and convicted in the Criminal Court of Baltimore for assault with intent to kill, and was sentenced to five years in the Maryland Penitentiary. Applicant says the evidence was insufficient to justify his conviction. This, of course, cannot be made the basis for the issuance of a writ of habeas corpus. Chinquina v. Warden, 198 Md. 658, 80 A.2d 612. He also claims that he was *695 compelled to testify against himself, but he does not allege any facts which indicate that he was so compelled, and there is no basis for our consideration of this question. Rountree v. Wright, 189 Md. 292, 55 A.2d 847. He raises other questions as to admission and exclusion of testimony, but such matters are not before us on habeas corpus. Loughran v. Warden, 192 Md. 719, 64 A.2d 712. Applicant also contends that he was denied the right to be represented by counsel, but his petition shows that he was in fact so represented. In any event, he does not allege that he was unable to employ counsel, that he asked for counsel, or that circumstances required such appointment. Williams v. Warden, 198 Md. 689, 85 A.2d 464.
Application denied with costs.